Memorandum. It does not appear with certainty that petitioner could not have obtained a religious dispensation to accommodate his clothing to the requirements of his superiors under the dress code. Nor does it appear that the clothing requirement by the agency was justified by the needs of the facility or petitioner’s duties sufficient to override a religious sentiment sincerely held. On this view the court does not find it appropriate to reach the issue which would be present if there had been an irreconcilable conflict between the requirements of petitioner’s religion or the facility. The proceeding should be remitted in order to explore the reasonable availability of the religious dispensation and if not available, then whether the needs of the facility justify overriding the religious mandate.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Order modified, without costs, and matter remitted to Special Term for further proceedings in accordance with memorandum herein, and, as so. modified, affirmed.